DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Method of mounting circle frame to the draft frame of a motor grader (IP.com) (cited by applicant) (henceforth referred to as IP).

Regarding claims 1, 11 and 18, IP discloses a grader (description) comprising:
A chassis
A work implement assembly including a draft fame pivotally coupled to the chassis, a circle frame coupled to the draft frame for rotation relative thereto to adjust an angular orientation of a moldboard supported by the circle frame, and amount kit to pivotally retain the circle frame to the draft frame (Figure 1)
Wherein the draft frame includes a platform having a first side that faces the moldboard, a second side arranged opposite the first side that faces away from the moldboard, and an opening (Figure 1) extending through the first and second sides, wherein the circle frame is arranged in confronting relation to the first side of the platform, and wherein the mount kit includes a plurality of retainer assemblies (Figure 2) at least partially positioned in the opening that are accessible from the second side of the platform
Wherein the retainer assemblies are accessed from above the circle frame (the second side of the platform) for removal/disassembly/ attachment/assembly (Description, pgph 1)

Regarding claim 2, the draft frame includes a ring (Figure 2,3) extending outwardly away from the second side of the platform and around the opening, and wherein each of the plurality of retainer assemblies is coupled to an inner surface of the ring  (Figure 3) for movement relative thereto along the inner surface during rotation of the circle frame relative to the draft frame (description – paragraph 5).

Regarding claims 3 and 8, each of the plurality of retainer assemblies includes a retainer case and a wear pad arranged between the retainer case and the inner surface of the ring (radial wear pad - Figure 3).

Regarding claim 4, the plurality of retainer assemblies includes a bracket (Figure 2) to contact with the circle frame a plurality of fasteners that each extend through the bracket and are arranged in contact with the retainer case (Figure 2, 3), and a plurality of adjustment nuts (Figure 3) that each receive a corresponding one of the plurality of fasteners, and wherein the plurality of adjustment nuts are movable along the plurality of fasteners to adjust the position of the retainer case relative to the inner surface of the ring and to facilitate access to the wear pad from the second side of the platform (Figure 3).

Regarding claim 5, the draft frame includes a ring extending outwardly away from the second side of the platform and around the opening, wherein each of the plurality of retainer assemblies includes a retainer case that is coupled to an inner surface of the ring for movement relative thereto along the inner surface during rotation of the circle frame relative to the draft frame (Figure 2) (paragraph 5), and wherein each of the plurality of retainer assemblies includes a plurality of fasteners that extend through the retainer case and into the circle frame (Figures 2,3)and are accessible from the second side of the platform.

Regarding claim 6, the plurality of fasteners includes three fasteners (Figure 2).

Regarding claim 7, the plurality of retainer assemblies includes four retainer assemblies (Figure 1).

Regarding claim 9, each of the plurality of retainer assemblies includes a second wear pad arranged between the first side of the platform and he circle frame to minimize direct contact between the draft frame and the circle frame during rotation of the circle frame relative to the draft frame (bottom wear pad – Figure 3).

Regarding claim 10, the first wear pads are accessible from the second side fo the platform and the second wear pads are accessible from an outer periphery of the draft frame and the circle frame.

Regarding claim 12, the plurality of retainer assemblies includes a retainer case having a first block configured for interaction with the second side of the platform of the draft frame and a second block interconnected with the first block that is configured for direct interaction with the circle frame, and wherein the first black and the second block of each retainer case are accessible from the second side of the platform of the draft frame (Figure 2).

Regarding claims 13-17, the second block includes three columns and two cutouts positioned between adjacent columns (Figure 2).  The blocks further includes ribs and fasteners extending through each column and into the circle frame (Figures 2-3).

Regarding claim 19, partially disassembling one or more of the retainer assemblies includes adjusting a position of a retainer case of at least one of the plurality of retainer assemblies relative to a ring extending outwardly away from the one side of the platform to access a first wear pad arranged between the retainer case and the ring (adjustment of radial retainer element (Figure 3) moves retainer assemblies relative to ring to access radial wear pad, bottom wear pad and top wear pad).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671